Opinion issued December 28, 2007  












In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-06-00024-CR
____________

RAHKEEN JOBAR COLEMAN, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 228th District Court 
Harris County, Texas
Trial Court Cause No. 1020080



MEMORANDUM  OPINION
	Appellant, Rahkeen Jobar Coleman, pleaded guilty to the offense of theft, and
the trial court deferred adjudication of guilt, and placed appellant on community
supervision for two  years.  The State subsequently filed a motion to adjudicate guilt. 
After a hearing on the motion, the trial court found to be true the State's allegation
that appellant had violated the condition of his community supervision by committing
an offense against the laws of this State.  The court found appellant guilty of the
original charge, and sentenced him to confinement for 10 years and assessed a
$10,000 fine.  Appellant filed a pro se notice of appeal.  We affirm.
	Appellant's counsel on appeal has filed a brief stating that the record presents
no reversible error, that the appeal is without merit and is frivolous, and that the
appeal must be dismissed or affirmed.  See Anders v. California, 386 U.S. 738, 87
S. Ct. 1396, (1967.  The brief meets the requirements of Anders by presenting a
professional evaluation of the record and detailing why there are no arguable grounds
for reversal.  Id. at 744, 87 S. Ct. at 1400; see also High v. State, 573 S.W.2d 807, 810
(Tex. Crim. App.1978). 
	Counsel represents that he has served a copy of the brief on appellant.  Counsel
also advised appellant of his right to examine the appellate record and file a pro se
brief.  See Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991).  More than
30 days have passed, and appellant has not filed a pro se brief.  Having reviewed the
record and counsel's brief, we agree that the appeal is frivolous and without merit and
that there is no reversible error.  See Bledsoe v. State, 178 S.W.3d 824, 826-27(Tex.
Crim. App. 2005).  
	We affirm the judgment of the trial court and grant counsel's motion to
withdraw. (1) 
PER CURIAM

Panel consists of Chief Justice Radack, and Justices Alcala and Bland.
Do not publish.  Tex. R. App. P. 47.2(b).









1.    	Appointed counsel still has a duty to inform appellant of the result of this appeal and
that she may, on her own, pursue discretionary review in the Texas Court of Criminal
Appeals.  See Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005).